                                             . i ,, •, ~\
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 1 of 36 Page ID #:1

                                                                         ~~~~~
 1 ' A lla►1 H. F Palmer
                                                                                   ~= 5i
     _'~li~i[~p=~(~Orr l~otillail.coiu ~En,~uaaa«5~~               2fl21 ~~R 25 PN
 3   5 15 Crocker Street, Los Angeles, CA, 90013
 4                                                                                         .
                                                                                       _
 5   Plaintiff        in Pro Per                                            ~.J~~
 6
 7                             UNITED STATES DISTRICT COURT

 8                           CENTRAL DISTRICT OF CALIFORNIA

 9
10   Allan H. F. Palmer ,                        L n ~ ~a~ ~o': ~ ~ ~ ~ ~~'~~
11                   PLAINTIFF,

12          ~S.
                  DEFENDANT(S).
13                                                      ~-~ CCsG 1~ ~~~~2~
14   ~~/~l~ ~-                  ~        ~~             ~ ~~.~
15
16    9 ~LGf l~~D I~~
17
      3 ~i~Tanl~~ J~z~m~nc~.~.
18
     'C~~ ~~~~~5 ~/v T ~                               Jury Trial Demanded: ■Yes        ❑ No
19
               1~'u.~/~ ~%vTir~
20
21
22                                         1. JURISDICTION
23
24           1. This Court has jurisdiction under 42 USC 1985 (2) Federal question

25               jurisdiction arises under Pursuant to 42 USC 1985.

26                                                II. VENUE
27
28            2. Venue is proper pursuant to section 28 USC 1391. A Substantial part of
                      the action from which this litigation arose occurred in this district.
                                                           ~~ -~ g
            Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 2 of 36 Page ID #:2
,~ :~ ; ~
                                          ~~~~
      1 ~~~~                                    ~                         ~~   ~~ .
     2
     3
      4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23:
    24
    25
    26
    27
    28
       Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 3 of 36 Page ID #:3
                                                                  ~~ ~~




  1                                 ~                                                  ~       ~        ~       ,~ ~
 2
 3
 4
 5
 6
                                                                                        C n~~~
      ~~ ,~l~~                  ~             ~h~,~~~~                                 ~ c~~cv
                                                                                     ~~~~    2~
 8    o~ ~~                                   ~~~
 9
                ~~~,
10
11
12      ~
                    P       a                  /
                                                       ~~'~ Q.~~ ~ Gum ~~►~~ ~~.~
13
14
      ~~                                                   C~..             ~r~r~ ~~_ ~~ r~
15
      ~~~
                                                                   ~-
                                                                                  '~
                                                                                       ~~~.~ ~~rUr~~
16    I'~ ~~G~Gl~ t                                                     p~                                             ~-
                             ~~~~
                                           ~Za~     ~S               ~,L~'.~~I',
                                    - ~,►~° ~~~G
                                                     ~   J
17        did ~~ ~                                     ~
                                                ~ ~r~~r~ ~~~"Q~'~ C~
18
19
                             i                ~i             ~~             , ~ ,~ ~                             !
20
21
                ~       ~
22                                      ~~c        ~                        ~ 'I' %I                •
23
24
25
                                ~~                                      /                                   ~
26                          ~►~, ~ ;                              ~I         I ~ ~r ~                   ~ ~1~
27~                                                               •,        ~ /~ ~
28                  ~                                  •                                   ~                           ,
                                                                              ~"                   ` 4~
                                                                                                   ~~
     s                                 ~l~ ~~~
          Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 4 of 36 Page ID #:4



 1
 2
                                                                              ~6zl~
 3       `6 ~~~~~' C~~                            ~~
                                                                                         ~ ~ , ~ ~,
 4
                       ~            ~~            ~       ~           ~ i
 5                    ~~ ~                        .~ ~                                                      ~4
 6
 7
 8                             ~                          ~       ~           ~    `'        ~
 9                                      „~                    ~           ~                   ~~
10
                ~ /                           ~   ~                           ~~        ~►             ~►
11                                                                             ~ •       ~ ~       ~, ~          ~
12              i/s.                 l                    ~
13
14
15
16                                  l' 1~ Ic'
17
18
         f'     .~ ' ' ~ ~ ~                                      !                          ', .r
19
                               r'    ,    ~       +                           l , ,f~ l ,                   I,
20
                           /                                                         . ~~ ~
21       1 i      -                 ~                 ~   ~~i ~,          ~        ~     ~                       ~
22
23
         rte.                            crs~ ~~~~
24
25
                                                                          ~~ ~~~ ~~ Q.s
                                                                                                   C
26                                  e                                              ct~
27
28       ~~           ~                                                                                      r~~'
                                                                      a
     ,~f .~   Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 5 of 36 Page ID #:5
                                                ~          -~ -~ ~~
 1
 2
 3
 4             ~h~~' ~h~ r                                             ~~ ~
 5                                         ~'i ~~~ ~ ~,~er~
 6        ~                                ~~~s 6Y1 ~C~ C~
                 ~u'1C~:~-c,~ C~►'ld ~h~ C—r                                                           1
 8               ~ ~e
 9

                                                     l
                                                     ~~ li~/



13

                            ,.~-                                 _                  ~Ci



                !~         ;`- .~ . l~ r   ~ ~'~ ~   ,'~~1,~ ~
                                                                                       ~.lo~
18


20                   ~n                              ~                  ~~                     -   ~
21                                ~~i !C~                            r ~~   ~ / / ~~ CG~ C.C~.J ~ ~' ~~

22                                                                 ~ l/V           ~    ~ ~J   ~~1~~r'J`~~
                                                                 p                                    v"""
23              ~~                                               V~L'C~                ~       0
24                                                                   ~,
                                                                                    I~ ~~~ 7 e
                 _ __--.
25
                     ~~J~ ~~I.D                                                   j1~~ ~, ~
                                                                                  ~Vv
26                       -                             ~~                                   ~~
2~ ~                                ~                            ~           G'~~ ~'e~-c~ r Le CJ-Psi
                                                                             ~I


                           ~J                                               ~~~~~
                                -       ~~1,       I/i' J                     ~ ~,       ~          gz
      ~',~~                                          '
                                                     ~                         r   ~          r     LZ
 ~~~~-'                                                                                             9Z
                                                                                                    5z
                                        •          ~        ~     ~               y ~~
                                                                                    ;.~ .
                                                                                                ~- ~~
                                                                      ,~    '~                      ~z
                                                                                                    zz
                                               ,•                                                   zz
        t          ,►,~,        ~, ~                                       ~ /,                     oz
            ,~ ~                  I A          •       ~~        ' ~~~~                             6Z
                                               ~            /~    i~                                8Z
                                                                                                    LZ
            J ~~
                                ~/-~ a~~J                          `~ t1' 4~~~                      9Z
                                                                                             ~ I~
        vd ~ `~' '
                                                    c~ ~~
     ri ~~                          ~~~~ a~ ~~ ~ u~~~~ ~~
                                                        ~z
                                                        zT
   q~~~ ~ ~ ~~ ~                               a ~ ~ ~~ zz
                                                                                  ~~                o~
                                                                                                    6
   ~ur~ a                               ~                                                     a~    8
                                                                                                    L
                                                                 ~~ ~                         ~~    9
                                    •                                                               S
                                                                   j e ,r         -~ ~U:~s~
                           ~        ~   ~, -                ,~
                           ~.
                                                                                  ~~ ~~~
                                        t/ e ~                             i`I                      z
                                                                                  ~
                                                                                  ....~ ~"~~-
                                        ''                                                          I
Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 6 of 36 Page ID #:6
                                                       ~--1~" -
        ~I                                                   ,,
                   ,,,                                t                                                                        8Z
                                                     ~~                    ~
                                                                                                                               LZ
   ~ 1'                  ~                           ►~ '             ~'            ~                               i-
                                                                       _            '                                   ,'~    9z
                                                                                                                               sz
                                                                          ~'                      •                                (~
                             f Y                 (   ~   ~                                                               '
                                                                      i~ ~~ ~                     1                            ~z
        ~,.                            ,~.                                                                                     zz
                                         '~                                                                             ~~     zz
 ~~                                              ~~           M                !r.                •
                                                                                                                               oz
                                                                                                                               6Z
                                                                                                                       ~' 8 Z
                                                                                                                               LT
                                                                                                                               9Z
                                                                                                                               sz
                                                                                    ~~                       ~ t
                                                                                                                               ~i
                                                                                                                               ~I
              '~                   ~                  ~.          ~            ~/~~ ~                   '~               ail
                                                                                                                               ZZ
              /J                             ~                    i
                                                                  ~            '~       / ~               ~~       ~           IT
                                                                                                                               oz
                                                                                                                               6
                                                                                                                               8
       ~C~ ~ ~~                                                                                        ~~
                                                                                                                               L
  ~~                                                                                     ~ ~'  ~                               9
                                                                                          - ~ ~~
                                                                                                                               S
      u~~ S~ ~~ ~I ~' s~~~~'~~'C~~ ~~~ U~ ~
                                                              ~                               I
                                                                                              ~
                                                                                              °       /►• ' ~      ~~
                                                                                                                               z
                                                                                                                               T
Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 7 of 36 Page ID #:7
                                                             b~~
       Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 8 of 36 Page ID #:8
                               l ~`?`~ - ~~
                               ~



 1

 2
 3
 4                  f ~ ~       ~t       ~         ~ ~    ~                         ~'•~
                                                                             G
 5                        %I         ~       ',~    ~ì       ~    s
 6
 7
 8          .,                        lI                                     ~
 9
10 i
11
12                                                        ~s as~~~
13
14
                               . ~~                      ~ ~~
15
                               S                                                 1~ ,+~.
16
17
18
19
                ~~            ~'~        ~
                                              ~
20          //i ~        ~
21
                       '~ ~
22
                                     ~~:~          ~~
                                                              ~1,~',~~I~J~ l~'a~PJ' C~
23
24
                                                              e, Cwt..tc~'
25                                                                      ~              ~
                     ~~
26
27                                                                                         r
                                                                                               ~/
28            'C~ (.C~                                                                     .o
                                               ~:1-- ~.~
         Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 9 of 36 Page ID #:9




 1
          .~ ; ~
 2
         ~~~                 ~
 3
              ~~
 4
5
 6                                                                                   /                   ~'



 8
                                                                , ,
 9
         '  s~ -~                      _~ ~,~~ ~► ,
                                                  ,~ ,, l•
10       i,                                                                          f~~             ,             E
11
12
     / ~,          ~ ~~'          ~ ~ ~ 4~                                                       ~
     ~    ~♦ '~;                   f

                                                                                                              ~1
                       ~               ~                ~                       ~               ~ !~
              ~~

              ~~


 ~   ~                       ~~

                       ~ 'I                    !+~ ~        i
                                                        ~               ~                       ~.
     I~                                I~~~                 -       ~       ~        ,           ,.
                   1                                                        •~           t


            . . ~C     lei    ~r           ~       ~~           ~           i    ~         .~
          Case 2:21-cv-02610-JLS-DFM Document
                                         ~" y 1~~
                                       ~J'      Filed 03/25/21 Page 10 of 36 Page ID #:10
 ', ~ ,


                               0
 1          ~~~~~~             f~, ~~ ~
2           ~li~ ~v                „~ ~~!
                                        ~              ~             /,                           /
 3          {
            ~/ ~i8
                           ~~o~ G~i2~~j~          I
                                                  ~            ~ ~
 4
 5
                             ~~ 6                   6           ~~I~ ~ ~           ~    ~'i
                                                                                          ►~ ~   ~
 6
 7
                           ;~i ,~                                                        `~I

 8           ),~       2~
 9
                    CG~c~o~
10
             ~~- ~~~~~                                                    I
11
12
13
               ~       ~   ~'
                                             ~~            ~                           i~     ~t
                                        i ~~ ~;                                            _;
14                                 ~    ~•                       ~                     r ~ ~~ t ~
                   ~
                   1
15                                     `~              %        /    ~        ~%        i
                                       ~~                       ~
16         I
           ,       ,           •
                                       ~~
17
18 I ii
            ~ ~            1                  ~r~C ~~ ~ , ~1~~                              r~.~~
        ~              ~+~~~
19                                                     /~ 9~~ C~4

20                                             h~ ~~e~ ~l
                                                        ~ ~                                 S' ~e~c~,
21
22
23
          ~~~l~~~Cj~~I~°~G~,,~,~ ~                                        f
24
25
26
          G~           o~~ ~                   c~~,~ ~.s                      ~~~s,~ d~~
27
28
                                             dcol                             ~~/                rsl~
                                                      io
                                     i

      Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 11 of 36 Page ID #:11
                                    ~~~ ~~ ~ G

 1 ;~ ~~ ~~~
 2

                  C~~
 4                ~,S           ~r~~~_~                              ~: ~ ~~
                                                                               C~
 76      ~ C~~Q~b                        ,~ S'C'E                  s~ ~
 8                ~56`~,                                             Q~SI,~'~
 9                    UVU ~i ~~,         d~~~~ ~ ~~           J W ~(~.V~J          r
10


                                                                                             8~~'
12           ~                                    ~           ~° ~ vG~~                ~ ~

13             ~c~~                              ~ ~~~ ~~.~~~"
14
15    ~j5 <U                             ~   ~           ~~ ~               ~//ei U IG

16 ~i{~~~L-r lN~~~ ~ ~J S ~
                      ~
                      ~
17
18 1~ ~ ~
19
                           -                 ~
                                                 rz~rr~ is ~h~ ln~~~~ ~m
                                                          ~                        T


20
         ~                      ~        ~' 1 ~,~ ~~ ~~
                                                              h~~ i~l~~ ~~~
21
                 ~~~~
                       ~~~.~                     0 '~ ~,~ C'~~~~'r,o~
~~~~
                 ~"
                 l~e~ ~,~i                          ~~                         I
23

      `~                       ~,
       ~~
        A               ~~'~' "
             `,        ~        e
                                             ~~ t '
                                                                  ~~ ~ , .,
                                    ~~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 12 of 36 Page ID #:12
                                             ~                     ~~
      -;~                                f                         I        ij               ~
          Ir `                                                                                        ~      ~       ~ ~ .'~i~



                                                                                                 .~
 5
 6


 8
     ~~                     ~~~                                    '~               , ~.
                                                              , /i ~ C
 9        ~         ,,►                           ,~               ~ r
10
                                                               ~~               ,   g
11
12   ~~~            ~                                                                       ;~                       ~
13
14    ~          ,~                                            ~ ,i                         ,~        ~~I
                                                                                                           ~l ,• ,
15
16
           ~~
                                             2 ~ ~S'~                   ~2~~~ w~,~ ~ l~~
17
18
                            ,~
                            ~-               ~                         ~'
           //
19                                                       ~~r~i              a                               ~'~              ~~
20
                                         ~               ~
21                                                                                      ~ ~'~

22                                   y
                                 ,~~~,~
                                             ~►              f /
                                                                                    ~            ~~ ! ~I
23                                                                                                            w ~~
                            ~,
24              •                ~               ~                 ~/                   •                                        ,
                                                                                                 ~    ~'                 ~   `
                                             ~                                                                   ~
25
26
                        •        ~~                  r                 ~~i~~l
                                                                            ~ ~r             r~      E~          ~       ~ ~ ,~l/
27
28         ~        ~~       ~                                          • ~                       `


                                                                       ~~
      Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 13 of 36 Page ID #:13
                                      ~C~ y ~/




 E
 3                                                          r        ~
 L!               ~     /                 r
                             !~                 ~,              ~


                                                          %1 ~~
 8
 9
      ~,          %~ ,~                                                             ,
10
                                      r
11
12
13                                                                   ~      ~           ~

14    ~~ ~'

15                          ~ ~,               ,~
16                                    I                             ~I

   ~r
17 ~
18
19
20                                             ~~
21
22                                                                  'r
                                                                                        i
23            l   ~               ~       ~%
      r~
24
25    ~                     .~~
                                  •~                      ~ ~
                                                                /    ~
                                                                         ~ .~
                      ~ ~                                                       ~       ~1
26                                            I~ ~,
27
28
      ~
      I
      i/

                                                                     ~     ~

                                                     13
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 14 of 36 Page ID #:14
                                    ~~~~ ~2 - ~

          ~~~ ~, e '                 t          ~ , ~.                      - j~ ,~ ,              -,
            ~,

                 `       i ~          ~,
                                    ~
                                    ' ~ ~~      ~ ~ j
     ~
          j                     ~               '~ ,
                     ~I              ' ~j
 7
 8            ~~ ~'~~r ~~~~ ~ -                                             ~ ~~ w~
 9                         f
10
          {    r
               ~~
11
12
13                         ~~              ~                ~           ~               C
14

                 ~                         s -, ~h~ ~p~
     ~~~.~ ~
                                                ~~ ~~
     •~~;                                                   ~               ,~r ,         ~►
 ~ i ,r                             '' '                        ,~ ~        y,       ~,
     ~,~ •
                                                                    i.~ ,• r' ,~~                       b


23
24   ~'              ~     ~A
                                         ♦~ ~           ~       ~      ~ 1 ~i    ~~ ~          ~
25
              ` ♦ ,1           `                            `~
26            ~ ~ ~)~~                                                           ~
27
28



                                                       i~
      Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 15 of 36 Page ID #:15



 1                GG~PY~ ~'           ~~~ ~l? '                       ,per'           ~t~?G~ ' ~~~~
 32               ~~ ~~~~ ~~~   ~ (
                          ~~ ~ ~ c~~                                                  ~~ G~Y~~~
                                                                                       Q
 4

 5            ~h~. ~ ~~ l~                                         ~l~o~~~,                  /~~ ~ls ~
 6    -                ~
 7




 9
10
                            '
                             -
                            ~ C
                                                                   ~-'~ G~i~G~2.~                    G~~
11                                             ~h                      ri
                                                                     <--,,-                           T
                                                                                                     ,u       ~~
12
      ~ ~1                       ~ ,~.~         ,~,~~7~
                                               ~~,~"                                  ~~ ~~~~•

13        4 ~~:     n ~~,    c
                                                                   ~~.~ ~~C~,~e
14
15
           ~                 .~ ~~ ~ s f~ ~ ~~~~ ~~~~
1~    C~.nc~ Lcr~                         Y~       c~~                        ~~ E~~ rC~.~~~~'
      Q~                                             ~j~                                      ~
19    ~-
20            ~~r- ~s~ _                       ~e~e ~C~ cl~
                                                   {                      ],~~~~-
21                                                 (~~~/,~                ~4:,UiCJ~                       ~
22

      l~C ~~ ~                                    ~r~                                 ~~~C~ ~ -~
25                                                                 ~ ~~                ,~ i~' W~WC~V `'I
                     ~J,,~                     ~,J             ~                                   ,
26                 ~~~-1
                    ~
                                 `~
                                      ~ C~
                                                          ~            ~-C17~, "l     C~ /
27                                                                     ~~~ /~~        ~d ~       l
      r             e~'                              _                        ~.~ ~
                                           ~                         ~~~                     o
                                                          ,~
                                            ~           ~ = ~o~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 16 of 36 Page ID #:16
                                                                           iZ'~
                                                                                              ~'




 1
 2
 3
 4    ~
                             1                    ~~      S         ~~~ ~ 1     I ~ ~~v C~S
      G
 5                .`                                                                     0
 6        ;~~                          ._       p         -        ~ ~s               ~C~Cl1y~
     a~ .= ,`~7                                     ~; - I~ ~O~r ~                       c ~~~~~~
 8
                                            !
                                            ~ ~          ~
 9
10   /~ ~`~                      ~~~
11                     r
                                                                                         0~
12
13
     ~~
          ,                                                             _ ~~o -         ~rvrc.~
      ~                                                  ~~                   -~        ~~~
14
15                                                                       u'
                                                                         '
                                                                         /I
16
                                                                                    i 7 ~~'
17
18
              i    ~~h~                                                                 ~~> ~ ,
                                                                                       -~

19
                                                                 ~~         l




20
                                       ~~~~;;►~~t, f             c~~-
21                         ~~ ~~
                               _ ~ u~,                           fa~rl      ~e               ~i~
22                                                  ~        ~                  ~              ~
23
                                                                 h~~ ~G/~~,~                 ,~~
24
25
                                 ~~ r~, s~ ~ ~sc~
26
     Cis ~ ~Y1~~ ~ ~.
27
28
                   Why ~                    ~~~ ~                       ~              UV-1
       Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 17 of 36 Page ID #:17
  -~ ~~.                            ~~~                        G~u.~~ ~d ~~ e
                                                                 ~r
  3
  4
  5                                         ~~~~ r                s ~ ~i'~ U'1
        I~ l
                                                                 ~~~                    ~
                                l
                                                      3~-- ~i ~.~~                  e. ~~
  J
                                                      ~l
1 r~                   ~.             ~,                                ~C ~, ~~~
                                                                             `/ V

                                :
                                ,                > ~s , ~n ~~.ur
11
               16               ~~
12
                                                      G'~
                                                        . f ~I?         '    ~~~            lI
                            ~          i.    i
                                                  ~v
~3

I L
                                       C         ~ ~~ '
1 J~    r      '       ~        ~                 ~   ~         ~
                                    ~t ~                                 ~ •ice :
                                                          1,     n ~~   ~~~      1 ~
~E                 ~        1 ` ,~                                      ~~
~~ ~

L J
                                       f~~                                          ~c~ ~~
~~                                                               "~                    ~~~
  1

~>
                                                                               ~/YJ
~~
                                                                                  ~~
_~
        1~~~3                                                           ~ ,~-~~
                                    ~, h~
                                          ~~~ ~~ ~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 18 of 36 Page ID #:18

 1       '
         i
 2
 3
        ~t                                         ~        c~r~ ~                     1~                  ~~
            cj l l`                                 ~       L~~               ~            ~           ~
 4
 5                                s
                                                                                            ~ 1(~U r       C~
 6                                                       ~~~ / ~~+
                                                         ~~~~ ~~ ~e                   ~r        Sr
 7

 8   ~'~ ~ ~~                  f ~ ~ ...                                                    ~; l I~
 9
                                                                                        ~
10                ~ ~ ~~ ~ ~                                                       f~ n~~~,
                                                                                         ~

11
             ~~            ~~'~ ~,~           •~ it        ,~+                             ~ ~~ ~
12
13
            i~
            ~~                 j~ ~ ~              A` ~ ~ C                                ~/~~~ ~v
14
15      ~         I            •~             +1                                                ~ ~a
16                                                                     l~ ? r. r
17
18                                                                           ~ /. (+~
19
20
                                                                 r Q
                                                                 r


21
22                                                               .N                                    ~I~~
                                                             `          1,        ~        ~     ~      ~•i
23                    ~i      ~   ~ ~~ 1
      7                                                                                                t~Il~
24
                                                                     ~ 1/~~                ~i
      ~~
25                                                                                 •
             ~                        ~            ~r~           ~ F1.I'
26
27                                                                                               l~
     ~~                                   ~   ~    ~~
ig                                                                                 ~r I!a i~



                                                            i~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 19 of 36 Page ID~#:19
                                                                           ~ ~~t
 1 r~ti                   ~v~~ v~s~
 2                                                                                       ~_
 3    f ./
 4    ~~~                      w
                                          ~   (~~/
                                               J~    ~    ~     1~ G ~       t~
                                                                             ',
 5                            ,~; ~r ~           ~~       R       ~l
      U 1~~
 6    ~~~'~~
 7
 8
   Gl ~~a.~
 J                                                       r ~
10
                   (~~~
11

12
13
14
                            ~. ~~l~r~
                                                                                         0
15
1E
              ~~i"~
                                         ~ ~.
                                                                ~h~ l~
     f►ar1 ~            'Gill~'T~
l~
18
                        ~ ~         ~
1~
 J
                    f   ~!~ 1
                            '1      I'
                                               ~~ aid ~ u~~n ~h~
20
                   ,
                   I~     I~ ~           I                 mow,
21
22
                 ~-                                             _ q~~ ~~~
23    r ~~ ~ ~C~m,~.~ act                                         ~
24          bu.~T ~- ~                                            e~P ~~
25
     (~ r~~ Q
26
27                                                         _.            _        ~~E~
28
             '"
              ~%
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 20 of 36 Page ID #:20


                 ~'                   ll' ~ ~I ~ r                          a
 1
 2                    ~ ~+ f               ~ .
 3                                                                                            r

 4                            ., ~' ~'~                   J
                                                              ~T        ., ~ I ~ ~           ,;         ~
 5               ► ~              ~
 6                                                              .
                                                                'r ~              '~
 7                                               '                      f
                                                                                                                  1/>
 8
 9                                         .
                                           ~~    ~

10
11         v
12   :~ r                     ~                  ~ ~ {~ ~v ~au~ CL ~~2~
          c~Y~rl~~                                   ~ `~v              ~~                   ~►~
13
14               ~~~~~ ~~ ~                                          ~                  lm~~~
15          ^'    J       r                  ~l~~              ~~           ~f                     ~Q~~-      I

     ~~C,~                        ~          ~~'1'i~~
17                                                                                                          ~~
18    ~     1 r,hle       ~                ~, ~`~V~i~l`~~e~l.  ~U~~ (~-
            lJl                                           (            c1. ~,,~,
                                                                  `' ~1U11~-~! 1                                 ~ U~
19    lS C~            r~~                     ~~ ~~-~iLI l~~-                          ~~             ~~ ~
20        ~                                                   fi~) f~ n-                     ~~
21        ~ 1 ~'
                             c ~n~
                         l7U ~,
                        ~~
                                                          ~~~                    ~~~~:~~~
                                                                                             P
24   (.                               .-                                                          .,

                                                                                ~~-y~                                   i

z ~ ~~                  ~~                   ~        ~       ~ 5~                           ~~~~ ~~ '~
      ~~~!~~~~t~ ~.
                                                                   :~                                                   I'
                                    i ,f25-1~~~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 21 of 36 Page ID #:21



 1 ~l I        ~~~%~~                                  ~; Dn~,~                      •                 ,~`' ~ ~
                                                                                    ~        I~
 3                            ~J         ,'                      V/

 4                                                                                                                      .i
                                                                                    ~~       ~ ~~                   l    ~~ ~ ~~

 5                                ~"~ ~ ~              7
                                                                                             ,l
                                                                                         ~, ~~,~                          ~1
 6                 ~~ I


                   ♦ ~'' ~ ~                                            ~ J S`,' ~                              ~

 8
                                                                   ~/               `          ~ .~1Z~G ~~E
 9                                 .~~ ~           ~           ~ I~Li
to                        •        ~~1        I                 ~~~
11
                                                                                                       ~3 K.I ~W~ ~~
12                    j                       ~            ~    -                              b


13   ~.~ ~;~ ~na~~.~                                            r~t/c~Ie~ la.~a~                       c~ ..,~~
                                                  7~~~Pr /
14
          ~
          ~
15
                               1 1 ,                                        ~                      /        j
          I    ~ ,~i f          t~i ~                           ~ '~                                   #
                                     ..~          ~              ~              v
                          M   1
     ~~~ ~~~                  r I     ~~ ~
18
19            `~                                                        r~ ~r~ ~                       lcr~c~'             ',
20
21
              ~~ ~~            f~ 1 ~                      ~ ~~         ~                                  ~-~~_ ~
               `►              ~~►.~~                                               i                   ~~~ ~ ~
22
      ~                       ~~r ~~                                            ~~~~~~
23
24
25
26
       ~~~,a ` 17 ~ ~                               ~ ~~ ~~~                                               ~o ~ ~ r~ ~
27
28   .~2 ~                ~C~~ ~~                                                   ~f~~                        ~

                                                                                    2f ~
     Case 2:21-cv-02610-JLS-DFM Document
                                    ~~-~ 1 ~3
                                           Filed
                                               ~~03/25/21 Page 22 of 36 Page ID #:22




 1        ~~ ~~~                     ~G~                                ~~~.Q ~5~"V~e~ ~n r~E
 2                     l~
 3
 4    I~ -                  ~ ~~ ~
 5                                  ~ ~"     ~             _                                r rl
 6
 7
 8
 9       ~Q                                ~ c~c~ ~ Ire e
10
11
12
13
14               '                           ~         ~~'l
15
16
                                                                                  i
17
18                                         ~ .1                        E~ /~ ~         ~►
19                                          ~'~ '      ~              /I
20
                                                                                 -fl
21
22                         ~~          _ ~~~~
        l ~~
23
         i1~1~              W                        /~~
                                                    (~.
24
        I~~,S e
25
26               ~` + ~                          ~ ti~            t
27                                          ~ ~                "j~~,
28               ~ ~G~ f        1            ~ i~~ r 1.~:~
                                            ~I

                                                                       i
                                                                       ;
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 23 of 36 Page ID #:23

                                -~
            7




         ~r►  ~~                                                     ' ~~. .%~ ~
                                                                   ~ ~'
 2
      ~~e~v ~
 3
 4    «v , ~~~ cc~s~                                                         ~~ ~~~           ~~
 5
       ~~.~ ~ ~Y1                          ,'            ~h~                 ~     ~~; ~~ ~joy
 6
       /~.V Cpl/ ~ (,~--                                 ~           '
 7
 8              ~                    ~                             2;~5
 9
                                    ~~i_~ ~~r~ ~;e-e> > he ~.a~ r~
10
11
       '►r^c~~ ~ ~~~~ h~ ~ n~ ~m ~F~ ~
12
13                                                  E
14
15
                                          -~ ~2                              c~a ~~l~~nc~ 6
16
      ~~ ~+                                             ' r~ ~s ~ and C~~'               `~~c~~
17
18
       ~:U
                                ~    ~     ~
                                             S ~~ , n
                                                ~
                                                                    2_
      Q/Y           j

19
                        ~~               ~ ~ ~ n~R
20                       ., ~                         ~~ G~~r~~ ~ +                     ~~.
21
22              _
                        ~~                                        ~~~~~~~~
23
      .~ fie- (.CLP~~                                                                       '. C 1
                                                                         ~h~ lam ~.n~ ~ ~~- ~,L~.,
24    Q-                                                      ,-
25     r~                           ~, `~S
26
27
28
                                                    ~~ ~~
                                                             23
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 24 of 36 Page ID #:24
                                  ~'

 1              :,~~ Csv~~- ~               er~~. ~~~~~ m r~~ .
 2
 3
 4
 5         ~o ` ~~~~~~ l~ ~~~ ~ee~P~'~~~~u~c~                                          p       lac
 6

      l~ ~Ccrr~~v               ~ ~~        1~ ~ ~fix;~~~G~Y J ~ Q~~
 8
      ~   ~~                    ~~~           ~~
                                                         ~2~~ ~C~~'l.~c
 9
10
               ~~               - ~lt~ ~~~~cm J ~                 ~               ~ ~r~
11                   1~                 ~~                   .
12
13        ..
                                                                                  ~,       l
14             ~
               ~ ~         r
                          ~~~       ~       ~          r   ~ ~    ~~ r   ~~lh~
15
16
17    i    ~         E~~'~ ~               ~,~~~c-~J
18
19
                                                                         ~;                C~~
20
21
22
23
24
      ~l~ ~~
25
26    ,~ ~~~~
27        G ~l~'Y1~                     '
                                        _          ~i ~i                 ~ fir'   y~
                                                            ~',
28    U~-~~~ 1



                                              24
      Case 2:21-cv-02610-JLS-DFM Document 1.. /`S~
                                               Filed 03/25/21 Page 25 of 36 Page ID #:25
                                             ~~r~~l
                               ~~~G~~        i,~"Tf~6~~~~~~
1
                                                           ~~
      r~_ ~~~                              ~~e~P ~~ ~e a- ~"~
3
4      1►~I~~                    ~i~~~          1 ~1                   J.
5
                                                V    L
6     ~ ~~` ~~ ~~~ /r ~~ .~                                 ~~ ~,~,                  , ~ , ~~~ Cam-.
 ~~
8

      ~c~~c~-    ~                           7                                                ~nI
9
                                             ~~                c ar- lS ~~~~~~~~~-}
10          ~~~'~'
11
12
13
14
15
16
           ,~ ~-~P    ..         /`    ~                      P         y             ~,,~/

17    rc~~~~o
18
19                     r~                        ~.2 C~S~ l~ ~~►~~
20                r        i
                                                  ~~ ~ ~ ~-/ ~ ~/ _~         ~~ ~~~     .~
21
      ~ /~~                ~~_                                               1
                                                                             r
                                                                               ~'~`~
                                                                                   ~2 ~! ~
22                                                                           ~~~ 1           t~-~
23            /                       ~~ ~        ,                                - r~a~2 ~n
24
         `~           ~~ ~                        ~~
25
26
27    ~~               ~                              ~                     ~ j~
28



                                                      ~;
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 26 of 36 Page ID #:26



 1
                 ~~ ~             ~ ~~
                                                              ~,
 2
 3
                                                                        ~~~~U:~
 4
 5          ~~ ~                  ~ ~~~ ~'~ C~h~
                                            C,~ /      ~/-~


 6          ~~"   C            ~~
                r
                                                                       ~1~~~ ,
 8
 9
                                               C~2~-
                                                ~~

10
11
12
13                                                            A    ~
14
15
                                           s~ 3~7~ ~~ ~ int            f~ ~..~~
                                         ~ n ~~L~1,~~."~
16
17                                                                     Cl~~~
                                                                       ~~
18
19
                                                                           ,~ r~~
20         ~~ ~~~~t       C~~.. ~
                                                                         ~,
21         ~c~~'                    in
22
                                           t
                                                          r ;           ►'I. I'
23
24
           ~~~ ~
25
26
27
                                                                         r ,~
                                                                         i
28
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 27 of 36 Page ID #:27
                             p~.rr          ~'~2- r

 1      ~~ ~~~ ~~ 1~.~~ ~'~~.oe ~2~iZ~ r~~ c~
 2
 3
       CGS ~ ^ -  ~ -r~~,~- , ~~
 4                                     ~J~~
 5
 6
                                 ~~ ~                                                      /~
           1"b11~                           ~1~t,~         ~1,QA il~ ~h                    (,~;~,
                      -~      n,~
                              lX.! J         ~                 ~                     ~~.
 8 rc~~                     ~~~
 9
10
              >h ~-~ ~S~
       ,~ ~,~~n~      fi t+                             ~`~,~s     ~ t~~ cnc~ ~~
11                                                   1~~
                                                     ~~~.~ _        r .~ l~
12
       ~                    ~    ~,     ~- ~ ~ C~.m t ~
13
14                  ,t~~ ~~~ f ~ C'~G~~'1~-~-~ ~-~ u5~ S 1~~.~(2~
15
       ~  ~f~~?~                        .  ~
                                       (fin ~1~~2~,~C~7/.~~ ~ ~2~~
16    ~~
17     ~ n~~~~                                             i
18         l~~   ~~                                  n~                          P~s~ (; l.,
19           G,c ~''                         ~~`~
20                                                                      f
21            ' cry ~r
      ~%~ Cam-~~,                                                  ~~
22
       r~ fh G~.,~ n~;c~                                                    ~~
23
24
25
26
27
28
      ~~~                  ~~ ~         ~                 ~~~ ~ h ~( P~~~1

                                                     2~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 28 of 36 Page ID #:28
                                       ~~~ l~- ~,~'
 1
 2        ~                                                                                                      ~ / /
 3
                                                                        ~                         i

 4
                                  ~        ,                   ~
 5
 6                  ~-         ~ ~t                    I,          ~' ~ i                         ~     ~
                         / i~                                      ~
 8
 9
10      Ir          ~             ~        ~                                           ~    ~/~ ~           ~,    ~r /                   ~
11      ~ l~              ~       ;~~ ~                                                                 ~                ~.
                                    ~- -                                                                                          ~      I►
12       ~/ ~                                          ~
                              a                                    ,~
13    ~►                 L~~                       ~                        ~          a     ~'        ri ~

14                   r                                                                        ~        ;~         .i ~                   ,~ y,
                                                                   l' ~
15
      •~
16
17
18
19   ~~~,,~~                  ~                                                        ~ i            ~i~
20
21
                                                                                                        r                     -~ r
22
                                                                                                      '~                      /          •
23    1         ~~
                1             ~       /,           ~
24    ~ ~~                    `'~► ` d ~                   j
25
                                               ~                                   1       i, 1                                          ~    ._
26
                                                                                                                    ~ ~ '~ f
                                                                                                            r ~
           ; ~ -~ , j                          .4                           ,,,.
27                                                                                                     I'         ~~,     r          w
                                                   l                                              ~          ~
28
             ~I '                              '


                                                                                ~~
                                       ~~ -- ~~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 29 of 36 Page ID #:29




 1
 2    C~~         !t, ~        ~S'e~                      r ,(~ Imo--
 3
 4
 5
 6
                            ~ %~                y         /
                                                         ~~   ~--   ~    ~,   '
 7
 8                         ~                                  ~         ~~

 9
10
11
12    ~ ~l ~~~~ ~
13
                 C,G~
14    1      ~ ~~.         ,
                           ~!               ~~

15
16                                                                            ~~

17              >~ ~1~~                                                   ~~~

18          ~~~ ~~
19
20    .1~ ~'I~ C~~~~               ,~~'ccr          ~,
21              (~iL~G(,
22
23
24
          C~~
25
26
27
                                           ~~~~m~~ ~~►~
28    i


                                           ?9
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 30 of 36 Page ID #:30
                                            -~~~r~~
 1    ~'~ ~ ~j~ G~~S                            ~           _~              ~,(/~
                                                                      ~1~~~~~J~/
                                                                                          ~~//;
                                                                                         ~~ V~JG~
                                                                                                  T



2
 3
 4    Gtr          ti                   ~',
                                                            1
                                                            ~                               ~'~~~
                                                                                          '~~
5
 6


8
 9    1                      ~~'~                           ~/
to    ~          ~,~                                    ~        ~~
                                                                      h
                                                                      ~                     f~C~.
11
12    Q           Ulf g ~
                            ~~                   l~•
                                                                 ~
                                                                 -I

13
14
15
16                                                                                          .~
17                      1        ~!+•                            i                  1
                                                                                     1
18
                                            ~                         ~~`,                   ~        ~'
19
      C5L'''
20
21
22
23          •
24
25    Jr--f~
                                        ~       ~~„~,~ ~Q~ Q~~~ .rte
26
      ~"~                   c,~!                h~ hc~ l~ r g~~
27    ~~ ~~ rl~
28



                                                       30
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 31 of 36 Page ID #:31




 1              ~~~2~ ~~ ~-~~e~ ~~~ ~                                ,~~c~~f ~~~
 2
 3
 4
 5
 6    l~~                               ~~ ~ ~~ ~~l( ~-~; ~ i ~~~~~
         ~
         ~           - ~                2~~                  Cpl G%~S            '~ ~~
 8
 9
         U~           l       / j~                  _                        ~~
10
11
       ~~~
12
        ~~,~ ~h~                                             ~~1~/
13
14
                                         (~-                          ~~~~
15
       ~~                                  G~~~~~                            ~,
16      ~~~                                   ~x~                    ~
17                 C~~~
18                                                                           i
19
     ~~'C~hc~                        ~~~ ' ~                   ~~ 0~ ,,,,
20
     ~r~~ ~u~,                       ~~                       - h ~~
21    r~ ~~~                                                 ~~
22
      ~~~a~~
23
24
          ~~ ~~~~
25
26
27              ~I 1
28          ~             /          ~/ ~ ~             I,


                                               31
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 32 of 36 Page ID #:32
                                       ~'~ ~ 1~'~ - C~~.

 1
 2
 3
 4
     ~~~                                   ~ C~.~~~ f dig    ~~/~l~~,~l~,.~/~~
 5
 6
                D                           ~~ Q           C~ ~~        ~ ~~~.~
 8
 9
                                                                                ~~
10
11
12
                    ~~~ i~~'~.c~~ ~ ~~
                                                                              P
                                                                            ~~ ~~m
13          ,~..~.
                 ,
            1 (.,~•
14
15         s ~,~Vl~l~         ~              QOI~                '~         ~~a~p    ~a   c;
16     ~`~j/~                (Q                        p     ~          r

       /            ~/'~/~        /.~~ _                         ~~~4
17
18                                                         .~ `- - ~ Y [~(~9.
19                   ~,
                      ~~-j ,
            ~ l . , ~;~~
20
                                                             cis ~~ n~ reasc~
21
22
     ~
     r~ 'l/_

23
24
25
26
27
28
     I~                                   : ~~~~~~~~
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 33 of 36 Page ID #:33


                                                                     ~'        C~:~~~~~~
 1                                                 ~{/~,~        ~


 2 I                                 ~o

 3
 4
      ~~
                            ~\ ~ ~         %~~ ~                                 f~C~'C~ r G~~L
                                                                                              L
 5
 6                   ~
                     ' ~ i~~~~
 7
 8
 9
                                                   P                              ~
               ~y                                                              ~~'lX1
10             ~7~~~;   ~~~.a
              ~.i
11
12                              ~          ~          ~' .~ ~ r~.~ ~~h~ c~ ~~~
13
                                               ~       ~ ~/~    .~.~'~r~~ 7~
14
          ~         ' /          ~
                                                                                1 ~h~
15
16
                                           c
17
18                                                                         7

19                                                                    /^
20
          ~ ~            '"      ,~-~                 ~~
21
22        ~~~

23
24
                                                                     h~
                                                                 ,~~~ ~~~ ~ Q.~~
25        C~~.,~ ~
26    ~1~- I ~                  ~ ~s           ~~                   `~~. eke  ~'-~v~rr~r
27
28



                                                            33
     Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 34 of 36 Page ID #:34
                                  ~       4~~


 1             ~ ~~~-                  ~
 2   /~ ~                                        f~~
 3
 4
5             ~             ~ ~ ~ ~~2 22~ CIC~u~~#~~
 6   ~~ l~~t ~~ ~ ~,~                                  ~          ~~t~~~~ c~~l
                                                               ~~~~
 8                                                          ~ ~~ ~~ ~~;~ez
 9                                                                  U
10
11
12
                                        ~,r~,S~} c~~ ~ ~ r~.~~.~,~
                                                           ~~ \
                                                                       E~ mil.
13                                                 l
14
15
16                                          6 ,~ ~
                                          ~~~
            ~~ ~ ~ tie, ~C~.~, ~~,,~ ' ~.~~,~--~
17
18
     ~c~~ ~~ ~ ~ ~~s                                          C~~~ J~~s
19
20          <~~ ~~,►►~,Q; 2 r i
                              ° o passurc I~~~
21                   u~ Cc~c,(. ; . . - (~~~,  ~ ~h ~ CDs
22
                         U~                ~P~S              ~
23
24          l~~ G~,~;~~ ° %o ~Pc%2~; ~ lC~~                              erg
25                (mod ~~~.~             c~ ~ ~—~                       ~~`~
26                c~ V~r- ~C~xn                   ►~,~; G
27
      ~ ~~             ~ ~rCCe~
28
     ~~                                Z~
                                                                   b
                                                                  Cif ~~         ~

                                           3=3
       Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 35 of 36 Page ID #:35




 1 1                      c~,,~ ~~~'
                                 , ~               ~'~~~~~.~. ~ ti~~ Imo..;
 2
 3     ~~           ~GG~~~
                      ~ t      ~~ ~~
                                  f ~G ~ .~lP.t~t ~~ ~1~
 4     (~u,~~
 5      ~ ~ - ~2 C~~c S' ~9g5CG~~
        ~
 6

        , ~~              ~Q
 8                             ~"
                                                                       ;~ ,
 9
                                       2~ 7 C~~- ~~~ ~~ ~~2 ~~h~
       ~~ ~                             Ga.n Fie ~s~~,~e~
10        C~                        cC. ~~'
11
12
13
14                                                   .~
                          ~
                          .~~         ~2~                    C~        ~h~
15
16
17
18
19
20
21
22                                                  -c~ r
                                                                       ~}       l~
23
24
         .
       ~.~
           g
           ~~~~ ~. th~ Cv~ d r
               /y-~




25 (
               V "    U




    ~1d (~~ ~ o~ ~~ a~ ~~e~ ~
                                                                    c~
26
27       ~~     ~         ~a ~T1             .2-66 C~~ ~I~ ~c~ ~ ~ ~
28     ~c~i c~~G~                   ~ rr~~~ ~ C~~m~~ ~~
                                            35
       Case 2:21-cv-02610-JLS-DFM Document 1 Filed 03/25/21 Page 36 of 36 Page ID #:36




 1      CISl           a~~ cad r~ c~ve~~ ~ ~~ ~9r.
 2
 3
 4
 5      r~ce~      i ~~'~ ~ ~ ~~m                                 .~ Q,~
 6
                                C                          ~ ~.~:~~~}~c~
 8 1        ~~~~~ ~c~ ~~~r~ u~ ~~ ~~
 9      in ~h~ ~~~ ~~,~                        ~ ~~,~
10
11
12
13
                                                               .1~F}i
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
